


115 HR 5484 IH: Fair Debt Collections Practices Clarification Act of 2018
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5484
IN THE HOUSE OF REPRESENTATIVES

April 12, 2018
Mr. Cartwright (for himself and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Fair Debt Collection Practices Act to prohibit a court from making an award of costs to a defendant except on a finding that an action was brought in bad faith.

 
1.Short titleThis Act may be cited as the Fair Debt Collections Practices Clarification Act of 2018. 2.Clarification that no award of costs may be made against consumers except where action brought in bad faithSection 813(a)(3) of the Fair Debt Collection Practices Act (15 U.S.C. 1692k(a)(3)) is amended by adding at the end the following: A court may make an award of costs or attorney fees to the defendant only after finding that an action under this section was brought in bad faith and for the purpose of harassment, and may not make an award of costs or attorney fees otherwise.. 

